DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim amendment filed on 09/15/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 4-9 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 9 and 17) of the instant application have been amended to recite an invention of configuring one radio transceiver device to perform beam training of another radio transceiver device according to antenna array configuration information of the another radio transceiver device.
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 9 and 17. Specifically, the examiner’s best prior art by Zhinong (US 2019/0007121 A1) does not teach “the antenna array configuration information specifies how many narrow beams per antenna array the another radio transceiver device is to evaluate during the beam training” as recited in claims 1, 9 and 17. 

Therefore, claims 1, 9 and 17 are considered distinct from prior art and are allowable. Since claims 4-8 are depending on claim 1, and claims 12-16 are depending on claim 9, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LIHONG YU/Primary Examiner, Art Unit 2631